ORDER *
This case is REMANDED to the district court for the limited purpose of determin*423ing whether plaintiff-appellant’s claims under Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) are moot. Appellant has claimed that defendant-appellee’s markets in Paradise, California and Anderson, California do not comply with the ADA, but counsel for defendant-appellee indicated at oral argument that the markets may now be in compliance. The district court shall determine within 90 days whether appellant’s claims as to the Paradise and Anderson stores are moot. The 90-day time period may be extended by the district court in its discretion.
This panel will retain jurisdiction over this appeal pending the determination by the district court.
REMANDED.

 This order is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.